Citation Nr: 0806959	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-33 542	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to nonservice-connected death pension benefits.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had honorable service in the military from June 
1943 to December 1945.  He also served from November 1947 to 
November 1952, but was discharged under other than honorable 
conditions.  He died in September 1975.  The appellant is his 
widow.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
July 2004 decision also denied dependency and indemnity 
compensation (DIC), which the appellant appealed.  In an 
August 2007 letter, the RO stated that it had not actually 
considered the issue of entitlement to DIC benefits on the 
merits.  Apparently the June 2004 denial of DIC benefits was 
erroneously included in a form letter denying nonservice-
connected death pension benefits.  The RO is currently 
developing the issue for adjudication.  


FINDINGS OF FACT

1. The veteran died in September 1975; the appellant - his 
surviving spouse, filed a claim for nonservice-connected 
death pension benefits in April 2004.

2. The appellant's annualized countable income exceeds the 
maximum annual income for death pension benefits for a 
surviving spouse.


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
pension benefits.  
38 U.S.C.A. §§ 1541, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The appellant was sent a VCAA notice letter in October 2004.  
The letter provided her with notice of the evidence necessary 
to substantiate her claim, the evidence VA would assist her 
in obtaining, and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that she submit any 
evidence in her possession pertaining to her claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).  
The VCAA notice to the appellant did not describe the type of 
evidence necessary to establish an effective date for 
benefits on appeal.  Since the Board will conclude below that 
the preponderance of the evidence is against her claim for 
nonservice-connected death pension benefits, any questions as 
to the appropriate downstream effective date to be assigned 
is rendered moot.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice was provided after the initial denial.  The timing 
deficiency was cured, however, by readjudication of the claim 
in an August 2005 statement of the case (SOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The appellant's claim was denied because her countable income 
exceeded the maximum annual pension rate (MAPR).  When she 
submitted her claim in April 2004, she provided financial 
information (VA Form 21-534).  In an August 2007 letter, the 
RO requested that she provide income and expense information 
since April 2004.  She has not provided this information; 
and, in a January 2008 letter, she stated that she did not 
have any additional information.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Legal Analysis

The surviving spouse of a veteran who meets the wartime 
service requirements will be paid the maximum rate of 
pension, reduced by the amount of her countable income.  38 
U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any 
kind from any source shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.  For the purpose 
of determining initial entitlement, the monthly rate of 
pension shall be computed by reducing the applicable maximum 
pension rate by the countable income on the effective date of 
entitlement and dividing the remainder by 12.  
38 C.F.R. § 3.273(a).  Nonrecurring income (income received 
on a one-time basis) will be counted, for pension purposes, 
for a full 12-month annualization period following receipt of 
the income.  38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. 
§ 1541(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published 
in Appendix B of VA Manual M21-1 (M21- 1) and is to be given 
the same force and effect as published in VA regulations.  38 
C.F.R. § 3.21 (2007).

Effective December 1, 2003, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,634.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  
Effective December 1, 2004, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,814.  
Id.  Effective December 1, 2005, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,094.  
Id.  Effective December 1, 2006, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,329.  
Id.  Effective December 1, 2007, the MAPR for an otherwise 
eligible claimant, without a dependent child, is $7,498.  Id.  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272 (2007).

In her April 2004 application for benefits (see VA Form 21-
534), the appellant indicated that she received $981 per 
month in income.  She also indicated that she received $52.07 
in life insurance.  She did not provide any information 
regarding unreimbursed medical expenses or other expenses 
that might be excluded from her countable income.  Assuming 
the life insurance was a one-time payment, her countable 
income for 2004 was $11,824.  She has not provided 
information regarding her income since then, but even 
assuming she receives at least $981 per month, her income 
exceeds the MAPR.  Therefore, she is not entitled to 
nonservice-connected death pension benefits.

For these reasons, the claim for nonservice-connected death 
pension benefits must be denied because the preponderance of 
the evidence is unfavorable-meaning there is no reasonable 
doubt to resolve in the appellant's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


